Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/2/22 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: For claim 25, the limitation of: “the override command is generated in response to detecting activation of the in- vehicle infotainment system; and the second illumination comprises a predetermined output illumination that is associated with the in-vehicle infotainment system and is distinct from the ambient illumination”, is not disclosed in the specification. 
 The disclosure regarding the override command is [0051] (in Applicant’s Publication): The processor sends a first command to the display system to enter the first state, and the display system receives and implements this command and, for example, provides ambient illumination in the pillars and door frames corresponding to the external view of the car, as requested by the driver 508. Subsequently, for example, if an external camera or sensor, in conjunction with algorithms in the processor, detect an obstacle coming up in the path of the car, such as another vehicle unexpectedly emerging from a concealed side path some distance ahead 510, the processor processes the information and sends a second command to the display system to switch to a second state, in order to provide a warning in the car, for instance. This command overrides the previous command for providing ambient lighting, and in response, the display system enters the second state in which an array of LEDs in the display system stops or interrupts the ambient displays, and instead provides red warning signs in the A-pillars close to the driver's seat 512, for example. 
Therefore, the override command as claimed is not disclosed for the limitations of claim 25. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 11, 15, 17-18, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rogge (US 20150239395, cited previously), Pozo (US 20150274066, cited previously) and Hayes (US 20110002138, cited previously) and further in view of Carlesimo (US 20160375823)
Regarding claim 1, Rogge teaches a display and illumination system for an interior of a vehicle (claim 11), comprising: a light source (illumination device); one or more cameras (sensors/cameras in [0007]); at least one processor ([0009]): and
wherein; when the system is in a first state, light transmitted from the light source is visible in the interior of the vehicle and when the system is in a second state, no light is visible, and wherein the system is configured to: determine a target ambient illumination level; and transition from the second state to the first state, wherein the light source generates ambient illumination based on the target ambient illumination level ([0028]-[0032], also see [0011], [0016], [0019]).

Rogge does not teach a flexible material for forming a surface of at least one pillar included in the interior of the vehicle, the flexible material comprising a partially-translucent fabric layer, such that light transmitted from the light source is visible in the interior of the vehicle through the partially-translucent fabric layer. 

Pozo teaches interior lighted trim components in vehicles wherein the material is a flexible material for forming a surface of the interior of the vehicle, the flexible material comprising a partially-translucent fabric layer, such that light transmitted from the light source is visible in the interior of the vehicle through the partially-translucent fabric layer ([0031]) and whereas Hayes teaches the flexible material (Fig.15 and [0071]-[0072] and elements 1, 3, 5) for forming a surface of at least one pillar (section S in Fig.1 and [0032,[0040],[0041]) included in the interior of the vehicle.
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the partially-translucent fabric layer material, as disclosed in Pozo, and further such that the material is applicable for use over the pillar surfaces in the interior of the vehicle as disclosed in Hayes, in the device of Rogge in order to achieve distinctive and even illumination ([0002] in Pozo). 

Rogge in view of Pozo and Hayes teach the light source generates a second illumination in lieu of the ambient illumination and also control signals to switch between two modes, but does not teach the steps of: receiving an override command, and based on the override command, transition from the first state to a third state. 
However, use of override signals in control modules of vehicles is a known technique that is used to switch from one mode of operation to another as disclosed in Carlesimo, wherein in [0021]: The microcontroller 50 may override the activated user command 130(1) when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (128). In this case, the microcontroller 50 commands deactivation of the lamp 24 (138) and returns the lighting device 20 to the initial state 110 or in [0022]: The microcontroller 50 may exercise an override to command the lamp 24 to the OFF state when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (128). In this case, the microcontroller 50 commands deactivation of the lamp 24 (138) and returns the lighting device 20 to the initial state 110, [0027]: The microcontroller 50 may execute an override to command the lamp 24 to the OFF state when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (168). In this case, the microcontroller 50 commands deactivation of the lamp 24 (169) and returns the lighting device 20 to the second state 150.
From the teachings of Carlesimo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the available control signaling in Rogge in view of Pozo and Hayes, and incorporate the technique of overriding of the previous state of the lighting system in order to control the switching between two states.

Regarding claim 15, Rogge teaches a vehicle, comprising: a display ([0009], [0011])  and illumination system for an interior of the vehicle that includes: a light source, one or more cameras (sensors/cameras in [0007]); at least one processor ([0009]): and wherein; when the system is in a first state, light transmitted from the light source is visible in the interior of the vehicle, and when the system is in a second state, no light is visible, and wherein the system is configured to:
determine, a target ambient illumination level to be provided when the system is in the first state; and transition from the second state to the first state, the light source generates ambient illumination based on the target ambient illumination level, such that the light source is visible in the interior of the vehicle ([0011],[0016],[0019], also see [0028]-[0032]).

Rogge does not teach a flexible material for forming a surface of at least one pillar included in the interior of the vehicle, the flexible material comprising a partially-translucent fabric layer.
Pozo teaches interior lighted trim components in vehicles wherein the material is a flexible material for forming a surface of the interior of the vehicle comprising a partially-translucent fabric layer, such that light transmitted from the light source is visible in the interior of the vehicle through the partially-translucent fabric layer ([0031]) and whereas Hayes teaches the flexible material (Fig.15 and [0071]-[0072] and elements 1, 3, 5) for forming a surface of at least one pillar (section S in Fig.1 and [0032,[0040],[0041]]) included in the interior of the vehicle. 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the partially-translucent fabric layer material, as disclosed in Pozo, and further such that the material can be used over the pillar surfaces in the interior of the vehicle as disclosed in Hayes, in the device of Rogge in order to achieve distinctive and even illumination ([0002] in Pozo). 
Rogge in view of Pozo and Hayes teach the light source generates a second illumination in lieu of the ambient illumination and also control signals to switch between two modes, but does not teach the steps of: receiving an override command, and based on the override command, transition from the first state to a third state. 
However, use of override signals in control modules of vehicles is a known technique that is used to switch from one mode of operation to another as disclosed in Carlesimo, wherein in [0021]: The microcontroller 50 may override the activated user command 130(1) when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (128). In this case, the microcontroller 50 commands deactivation of the lamp 24 (138) and returns the lighting device 20 to the initial state 110 or in [0022]: The microcontroller 50 may exercise an override to command the lamp 24 to the OFF state when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (128). In this case, the microcontroller 50 commands deactivation of the lamp 24 (138) and returns the lighting device 20 to the initial state 110, [0027]: The microcontroller 50 may execute an override to command the lamp 24 to the OFF state when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (168). In this case, the microcontroller 50 commands deactivation of the lamp 24 (169) and returns the lighting device 20 to the second state 150.
From the teachings of Carlesimo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the available control signaling in Rogge in view of Pozo and Hayes, and incorporate the technique of overriding of the previous state of the lighting system in order to control the switching between two states.


Regarding claims 3 and 17, Rogge in view of Pozo, Hayes and   Carlesimo teaches a display, wherein the flexible material is porous (openings in Fabric in [0031] in Pozo) in order to achieve light transmission.

Regarding claims 4 and 18, Rogge in view of Pozo, Hayes and   Carlesimo teaches a display, wherein the light source comprises a light emitting diode (LED) or an array of LEDs ([0008] in Rogge).

Regarding claim 6, Rogge in view of Pozo, Hayes and Carlesimo teaches a display further comprising:
a means for at least one of processing, storing, or generating visual data, and a means for mapping the visual data to input signals to cause the light source to transmit the light ([0028]-[0029],[0032],[0007] in Rogge).

 	Regarding claim 9, Rogge in view of Pozo, Hayes and Carlesimo teaches a display, wherein the light from the light source comprises at least one of video content, one or more images, or text ([0011] in Rogge and [0032] in Pozo).

Regarding claim 11, Rogge in view of Pozo, Hayes and   Carlesimo teaches a display, wherein the light from the light source corresponds to visual data captured by the one or more cameras of an exterior environment of the vehicle ([0029] in Rogge).
Regarding claim 20, Rogge in view of Pozo, Hayes and   Carlesimo teaches a means for at least one of processing, storing or generating visual data, and a means for mapping the visual data to input signals to cause the light source to transmit the light ([0011] in Rogge and [0032] in Pozo).
Regarding claim 26, Rogge in view of Pozo, Hayes and   Carlesimo teaches the display and illumination system, wherein the surface is a surface of a pillar, a roof, a door, a seat, or a floor of the vehicle (section S in Fig.1 and [0032], [0040], [0041] in Pozo, also see rejection of claim 1 about with respect to a pillar in Pozo).
Regarding claim 25, Rogge in view of Pozo, Hayes and Carlesimo teaches the display and illumination system, further comprising at least one of a portion of an in-vehicle infotainment system, wherein: the override command is generated in response to detecting activation of the in- vehicle infotainment system; and the second illumination comprises a predetermined output illumination that is associated with the in-vehicle infotainment system and is distinct from the ambient illumination (see objection to  Specification).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogge in view of Pozo, Hayes and Carlesimo and further in view of Trageser (US 20180158172, cited previously)
Regarding claim 7, Rogge in view of Pozo, Hayes and   Carlesimo teaches the invention set forth in claim 6 above but is silent regarding at least one of the means for processing or the means for mapping comprises a dithering algorithm.
Trageser teaches a control system of a head-up display in the interior of a vehicle wherein at least one of the means for processing or the means for mapping comprises a dithering algorithm in order to achieve error diffusion.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add a dithering algorithm as disclosed in Trageser in the control device of the display systems of Rogge in view of Pozo, Hayes and   Carlesimo in order to achieve error diffusion ([0013] in Trageser).
Claims 5, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogge in view of Pozo, Hayes and Carlesimo and further in view of Garcia (US 20190135199, cited previously)
 	Regarding claims 5 and 19, Rogge in view of Pozo, Hayes and   Carlesimo teaches the invention set forth in claims 1 and 15 above but is silent regarding the system further comprising at least one of a diffuser or an air gap disposed between the flexible material and the light source.
Garcia teaches at least one of a diffuser ([0184], - - or an air gap - -) disposed between the flexible material (cover as a textile in [0007], [0184]) and the light source L in [0184]) in order to diffuse the output LED lights to achieve uniform illumination (Fig.12A-12E and Fig. 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a diffuser as disclosed in Garcia in the device of Rogge in view of Pozo, Hayes and   Carlesimo in order to diffuse the output LED lights to achieve uniform illumination.
Regarding claim 12, Rogge in view of Pozo, Hayes, Carlesimo and  Garcia teaches the light from the light source corresponds to audio data processed at an audio system of the vehicle ([0087], [0170], [0190], and [0191] in Garcia) in order to achieve diverse sound related illumination.
Regarding claim 13, Rogge in view of Pozo, Hayes,   Carlesimo and  Garcia teaches the system comprises at least one of a portion of an in-vehicle infotainment system ([0019],[0011], infotainment is considered as broadcast material which is intended both to entertain and to inform) or a portion of an in-vehicle ambient illumination system ([0079] in Garcia).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogge in view of Pozo, Hayes and Carlesimo and further in view of Garcia (US 20190135199, cited previously) and Johannes (US 20100265731, cited previously)
 	Regarding claims 22 and 23, Rogge in view of Pozo, Hayes and   Carlesimo teaches the invention set forth in claim 1   above but is silent regarding the light source comprises a matrix of low-intensity light-emitting diodes (LEDs).
Garcia teaches a vehicle interior light emitting device, with an LED lighting array ([0112], [0007], [0011], and [0098]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use an LED array in the vehicle interior as disclosed in Garcia in the device of Rogge in view of Pozo, Hayes and   Carlesimo in order to achieve a uniform transmission ([0138], [0006]).
Rogge in view of Pozo, Hayes, Carlesimo and Garcia does not teach the partially-translucent fabric layer comprises an acoustic fabric.  
Johannes teaches acoustic fabric for vehicle interiors. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use an acoustic textile as disclosed in Johannes in the device of Rogge in view of Pozo, Hayes, Carlesimo and Garcia in order to achieve acoustic damping (acoustic textile, [0082]).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rogge (US 20150239395, cited previously), Pozo (US 20150274066, cited previously), Hayes (US 20110002138, cited previously) and Carlesimo (US 20160375823) and further in view of Lemelson (US 6226389, cited previously)
Regarding claim 24, Rogge in view of Pozo, Hayes, Carlesimo teaches the invention set forth in claim 1 above, but does not teach the override command is generated in response to processing an obstacle detected in data acquired by the one or more cameras; the second illumination comprises a warning illumination that is distinct from the ambient illumination; and the system reverts from the third state to the first state upon generating the second illumination.
Lemelson teaches (col.2, lines 43-67) teaches “a warning display within the vehicle” due to obstacles but Lemelson does not teach this warning display as an outcome from an override signal. However Carlesimo teaches overriding technique in [0021]: The microcontroller 50 may override the activated user command 130(1) when the lamp 24 has inadvertently been left in the ON state for a period of time that is greater than a threshold period of time, e.g., greater than ten minutes (128). In this case, the microcontroller 50 commands deactivation of the lamp 24 (138) and returns the lighting device 20 to the initial state 110.
Furthermore, Lemelson also teaches overriding controllers towards switching from one mode to another in vehicular applications as disclosed in claim 40 of Lemelson. Therefore from the teachings of  Rogge in view of Pozo, Hayes, Carlesimo (override features in Carlesimo) and Lemelson (warning display created due to obstacle presence as well as override controllers and capabilities in Lemelson), it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the override commands to the warning display switching modes of Lemelson, such that, the override command is generated in response to processing an obstacle and resulting in a secondary illumination, in order to warn the vehicle user.

Other art
 Cite previously:
US 4851283 teaches acoustic fibers for sound absorbing properties used in vehicles.

 					Response to Arguments
The arguments filed by the Applicant on 5/2/22 is acknowledged, however they were not found to be persuasive. 
1. Regarding the override command in claim 25, “: “the override command is generated in response to detecting activation of the in- vehicle infotainment system; and the second illumination comprises a predetermined output illumination that is associated with the in-vehicle infotainment system and is distinct from the ambient illumination”, Examiner notes that it is not disclosed in the specification, for the following reasons:
a) override is a very specific technical term with a general definition of:
a) An “override” control strategy involves a selection between two or more controller output signals, where only one controller at a time gets the opportunity to exert control over a process. All other “de-selected” controllers are thus overridden by the selected controller  in https://instrumentationtools.com/override-control-functions/ 
 b): to stop an action that is done automatically by using a special command
You must enter a code to override the alarm.
She overrode the default settings on her computer (Britannica.com).
Therefore, for the above reasons, the term “override command” cannot be used without specific description of the function in the specification as claimed in claim 25, that is, : “the override command is generated in response to detecting activation of the in- vehicle infotainment system; and the second illumination comprises a predetermined output illumination that is associated with the in-vehicle infotainment system and is distinct from the ambient illumination”,  and therefore it also cannot be used in lieu of other language/functions described in the specification. 
Therefore the citations from the instant specification that the Applicant has provided in the Remarks of page 8, that is: The specification provides an antecedent basis for these limitations. The specification discloses that the display and illumination system includes a processor that sends commands to switch between states, where the processor provides commands to switch to one of a set (eg, four or more) of states. See Application at Figure 3, [0044]. Similarly, the specification discloses that the processor processes information and generates a command to switch from a current state to a different state to provide an alert. See id at Figure 4, [0051]. The processor can then issue a subsequent command to revert to a previous state, or another state. See id. In one example, the processor receives an input signal corresponding to the activation of the audio system and sends a command to switch to a state to show that the audio system is activated. See id. at [0044]. 
The above citations from the instant specification cannot be used in lieu of ““the override command is generated in response to detecting activation of the in- vehicle infotainment system; and the second illumination comprises a predetermined output illumination that is associated with the in-vehicle infotainment system and is distinct from the ambient illumination”, in claim 25.
2. Applicant argues that Claim 1, recites the limitations of a display and illumination system configured to receive an override command, and based on the override command, transition from the first state to a third state, where the light source generates a second illumination in lieu of an ambient illumination. None of the cited references teaches or suggests these particular limitations. Therefore, no logical combination of the cited references teaches or suggests each and every limitation of claim 1.
The arguments are not found to be persuasive because every function as claimed in claim 1 is disclosed in Rogge in: [0028]- [0032], also see [0011], [0016], [0019].
The function as claimed in claim 1, is performed in Rogge in [0028]- [0032], also see [0011], [0016], [0019], however Rogge does not use the override command to disclose the functions as claimed, therefore Carlesimo ([0021] and [0027]) is used to demonstrate that it is well known in the art to use override commands to fulfill the functionalities already disclosed in Rogge.
Other prior art that demonstrate use of override commands in vehicle systems is 
US 20080117079 A1 in its claim 12: The vehicle starting system of claim 11, wherein said control overrides said start signal when said image processing determines that said images are indicative of the vehicle being parked in an enclosed environment.
Also see [0026] of US 20150179028 A1
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875